                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


RANELL K. GROSSMAN,

     Plaintiff,
v.                                        Case No. 8:19-cv-2399-T-33JSS

AIR METHODS CORPORATION,

     Defendant.

________________________________/

                                    ORDER

     This matter is before the Court on consideration of

Defendant Air Methods Corporation’s Motion to Dismiss Counts

I and II of the Complaint (Doc. # 9), filed on November 26,

2019.   Plaintiff    Ranell   K.     Grossman      filed   a   response    in

opposition on January 2, 2020. (Doc. # 20). For the reasons

explained below, the Motion is granted.

I.   Background

     On     September   26,        2019,     Grossman      initiated     this

employment     discrimination        lawsuit       against      her    former

employer, Air Methods Corporation. (Doc. # 1). According to

Grossman,    Air   Methods    is    an     air   ambulance     company   that

operates from a facility in Sarasota County, Florida. (Id. at

2). Phillips worked for Air Methods for almost five years as

an air flight nurse. (Id. at 3).


                                      1
     Grossman alleges that, after a “high-profile incident”

in which a young woman stabbed a man who was attacking her,

the attacker was flown to the hospital aboard Grossman’s

aircraft. (Id. at 3). The attacker died at the hospital. (Id.

at 4). According to Grossman, after the incident, she asked

about “training, what happened and to review the reports

relating to the incident.” (Id.). Grossman was then fired

without any prior warnings or an explanation about why she

was fired. (Id.).

     Instead, Grossman alleges that she was discriminated

against because of her gender. (Id.). She points out that a

male nurse, her partner on the flight, was not disciplined

for this episode, while Grossman was put on administrative

leave and then fired shortly thereafter. (Id.). Grossman

alleges that her partner was told, during a conference after

her termination, that “they did nothing wrong or outside [of]

the guidelines.” (Id.).

     According   to   Grossman,       she   had   strong   performance

reviews prior to this incident and had been approved for a

promotion at the time she was fired. (Id. at 4-5). Grossman

was told there was a customer complaint, later found to be

invalid, and so she alleges that any given reason for her

termination was entirely pretextual. (Id. at 5).


                                  2
      Based on these allegations, Grossman brings four causes

of action: (1) retaliation in violation of Title VII (Count

I);   (2)   retaliation   under   the   Florida   Civil   Rights   Act

(“FCRA”) (Count II); (3) sex discrimination under the FCRA

(Count III); and (4) sex discrimination under Title VII (Count

IV). (Id. at 5-8).

      Grossman attached to her complaint a Notice of Right to

Sue issued by the Equal Employment Opportunity Commission

(EEOC) on June 25, 2019. (Doc. # 1-2 at 1). In her underlying

charge of discrimination, Grossman alleged discrimination

based on her sex and retaliation. (Id. at 2). Grossman’s

allegations to the EEOC are substantially identical to the

allegations contained in her complaint. (Id. at 3).

      Air Methods has now moved to dismiss Counts I and II,

the retaliation claims, under Federal Rule of Civil Procedure

12(b)(6). (Doc. # 9). Grossman has responded, and the Motion

is ripe for review.

II.   Legal Authority

      When considering a motion to dismiss brought under Rule

12(b)(6), this Court accepts as true all the allegations in

the complaint and construes them in the light most favorable

to the plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d

1250, 1262 (11th Cir. 2004). Further, this Court favors the


                                  3
plaintiff with all reasonable inferences from the allegations

in the complaint. Stephens v. Dep’t of Health & Human Servs.,

901 F.2d 1571, 1573 (11th Cir. 1990). However, the Supreme

Court explains that:

     While a complaint attacked by a Rule 12(b)(6)
     motion to dismiss does not need detailed factual
     allegations, a plaintiff’s obligation to provide
     the grounds of his entitlement to relief requires
     more than labels and conclusions, and a formulaic
     recitation of the elements of a cause of action
     will not do. Factual allegations must be enough to
     raise a right to relief above the speculative
     level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v.   Allain,    478   U.S.   265,   286   (1986).   Furthermore,

“[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court must

limit its consideration to well-pled factual allegations,

documents central to or referenced in the complaint, and

matters judicially noticed. La Grasta v. First Union Sec.,

Inc., 358 F.3d 840, 845 (11th Cir. 2004).

III. Analysis

     Air Methods argues that Grossman’s retaliation claims

must be dismissed because Grossman has not sufficiently pled


                                4
that she engaged in statutorily protected activity. (Doc. #

9 at 3). What’s more, Air Methods argues that Grossman cannot

re-plead her claims because she never stated in her EEOC

charge that she engaged in statutorily protected activity.

(Id. at 4). Grossman counters that this is an evidentiary

issue and that she “may have been investigating if there were

unlawful employment practices in asking for the materials

related to the incident with the patient.” (Doc. # 20 at 1).

     A.      The Retaliation Claims

     To establish a prima facie case for retaliation under

Title VII, a plaintiff must show that: (1) she engaged in

statutorily protected activity, (2) she suffered a materially

adverse action, and (3) there was a causal connection between

the protected activity and the materially adverse action.

Howard v. Walgreen Co., 605 F.3d 1239, 1244 (11th Cir. 2010).

Claims for retaliation under the FCRA are analyzed under the

same legal framework as Title VII retaliation claims. Gamboa

v. Am. Airlines, 170 F. App’x 610, 612 (11th Cir. 2006).

     Title     VII   prohibits   retaliation   when    an   employee

“oppos[es] any practice made an unlawful employment practice

by [Title VII]” or “has made a charge, testified, assisted,

or   participated     in   any   manner   in   an     investigation,




                                  5
proceeding, or hearing.” 1 Howard, 605 F.3d at 1244 (citing 42

U.S.C. § 2000e-3(a)). According to the Supreme Court, Title

VII’s use of the word “oppose” should be given its dictionary

definition:     to     “resist   or   antagonize    .   .   .;   to   contend

against; to confront; resist; withstand.” Crawford v. Metro.

Gov’t of Nashville & Davidson Cty., Tenn., 555 U.S. 271, 276

(2009). “When an employee communicates to her employer a

belief that the employer has engaged in . . . a form of

employment      discrimination,        that    communication      virtually

always    ‘constitutes       the      employee’s    opposition        to   the

activity.’” Id. (internal quotation marks omitted). As the

Eleventh Circuit has noted, “to engage in protected activity,

the employee must . . . at the very least, communicate her

belief that discrimination is occurring to the employer, and

cannot rely on the employer to infer that discrimination has

occurred.” Demers v. Adams Homes of Nw. Fla., Inc., 321 F.

App’x    847,    852     (11th   Cir.      2009)   (internal     quotations

omitted).




1Here, Grossman is likely moving under Title VII’s opposition
clause, as her EEOC charge was filed after she was fired and
her complaint is devoid of any allegation that she testified,
assisted, or participated in any investigation or other
proceeding.


                                       6
     Thus, Title VII’s retaliation provision contemplates

that there will be some sort of communication between the

employee and employer where the employee expresses their

opposition to perceived discrimination. For example, in the

EEOC’s    written   guidance   on   “Examples   of   Opposition”   in

retaliation cases, the agency lists the following examples:

     complaining or threatening to complain about
     alleged discrimination against oneself or others;
     providing information in an employer’s internal
     investigation of an EEO matter; refusing to obey an
     order reasonably believed to be discriminatory;
     advising an employer on EEO compliance; resisting
     sexual advances or intervening to protect others;
     passive resistance (allowing others to express
     opposition);     and      requesting     reasonable
     accommodation for disability or religion.

See EEOC Enforcement Guidance on Retaliation and Related

Issues,    available   at    https://www.eeoc.gov/laws/guidance/-

retaliation-guidance.cfm.

     Here, the Court cannot discern any communication from

Grossman to Air Methods in which Grossman was expressing her

opposition or resistance to perceived discrimination on the

part of Air Methods. According to the complaint, Grossman was

a flight nurse aboard a flight that took a gravely injured

man to the hospital, and the man died after reaching the

hospital. (Doc. # 1 at 3-4). The complaint alleges that

Grossman    thereafter      “engaged    in   statutorily   protected



                                    7
activities      as   part     of    the    standard          post-event           training

protocol, . . . asked about training, what happened and to

review the reports relating to the incident.” (Id. at 5, 6).

       What is missing from these allegations, however, is any

indication      that       Grossman’s      request           for    this       training,

information,         and     reports       had         anything       to          do   with

discrimination of any kind or was a communication in which

Grossman was expressing her opposition to a discriminatory

act or practice. See, e.g., Connelly v. Lane Constr. Corp.,

809 F.3d 780, 792 n.10 (3d Cir. 2016) (determining that

employee’s complaints that implicated only safety issues were

not    protected     activity       for    purposes          of    her       retaliation

claim). Absent this key component, Grossman has not alleged

enough    facts      to    allow    for    recovery          under       a    theory    of

retaliation. Therefore, Grossman has not satisfied Rule 8’s

plausibility requirement for retaliation under Title VII and

the FCRA, and her retaliation claims must be dismissed.

       Air   Methods       moves    this       Court    to    dismiss         Grossman’s

retaliation claims with prejudice. The Court declines to do

so, for the reasons explained below. The Court does not

believe that amendment would be futile at this juncture and

will    allow   Grossman       an    opportunity          to       file      an    amended

complaint.


                                           8
     B.   The EEOC Charge

     Air Methods would have this Court dismiss Grossman’s

retaliation   claims    with   prejudice   because   she   failed   to

allege that she engaged in a statutorily protected activity

in her EEOC charge. 2

     Before filing suit under Title VII, a plaintiff must

exhaust her administrative remedies by filing a charge with

the EEOC. Anderson v. Embarq / Sprint, 379 F. App’x 924, 926

(11th Cir. 2010) (citing 42 U.S.C. § 2000e-5(e)(1)). “The

starting point of ascertaining the permissible scope of a

judicial complaint alleging employment discrimination is the

administrative charge and investigation.” Id. A plaintiff’s

complaint is limited by the “scope of the EEOC investigation

which can reasonably be expected to grow out of the charge of

discrimination.” Alexander v. Fulton Cty., Ga., 207 F.3d



2 The Court’s consideration of the EEOC documents attached to
Grossman’s complaint do not convert the motion to dismiss
into one for summary judgment because the Court considers
these EEOC documents central to the complaint and their
authenticity has not been questioned. See, e.g., Arnold v.
United Parcel Serv., Inc., No. 7:11-cv-118 HL, 2012 WL
1035441, at *1 (M.D. Ga. Mar. 27, 2012) (“Here, the EEOC
Charge is central to the complaint because the underlying
allegations are violations of Title VII discrimination.
Additionally, the contents of the EEOC Charge are not in
dispute by either party . . . . Therefore, the Court will
consider Plaintiff’s EEOC Charge in ruling on Defendant’s
Motion to Dismiss.”).


                                  9
1303, 1332 (11th Cir. 2000); see also Sanchez v. Standard

Brands, Inc., 431 F.2d 455, 460 (5th Cir. 1970) (noting that

the allegations in a complaint filed pursuant to Title VII

may encompass any kind of discrimination like or related to

the allegations contained in the charge).

      Therefore, claims – even new claims – are allowed if

they “amplify, clarify, or more clearly focus the allegations

in   the    EEOC     complaint.”     Anderson,   379   F.   App’x   at   926.

Conversely, “allegations of new acts of discrimination are

inappropriate.” Gregory v. Ga. Dep’t of Human Res., 355 F.3d

1277,      1279-80    (11th   Cir.    2004).   Nonetheless,    courts     are

“extremely reluctant to allow procedural technicalities to

bar claims brought under [Title VII].” Sanchez, 431 F.2d at

460-61. As such, “the scope of an EEOC complaint should not

be strictly interpreted.” Id. at 465.

      Here, Grossman brought her EEOC charge on claims of

retaliation and gender discrimination, precisely the same

claims she brought in her complaint. Being allowed the chance

to amend her complaint to add additional factual allegations

to support the elements of her retaliation claim will serve

only to clarify or amplify the allegations made in her EEOC

charge. See Anderson, 379 F. App’x at 926. Thus, the Court

will not dismiss these counts with prejudice.


                                       10
      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant Air Methods Corporation’s Motion to Dismiss

      Counts I and II of the Complaint (Doc. # 9) is GRANTED.

      Counts I and II are dismissed without prejudice.

(2)   If Plaintiff wishes to amend these claims, she should

      file an amended complaint within 14 days of the date of

      this Order.

      DONE and ORDERED in Chambers in Tampa, Florida, this

30th day of January, 2020.




                               11
